Name: Commission Regulation (EEC) No 3399/81 of 27 November 1981 amending Regulation (EEC) No 1054/78 following the fixing of new exchange rates to be applied in agriculture for Italy
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 11 . 81 Official Journal of the European Communities No L 344/ 3 COMMISSION REGULATION (EEC) No 3399/81 of 27 November 1981 amending Regulation (EEC) No 1054/78 following the fixing of new exchange rates to be applied in agriculture for Italy THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 878 /77 of 26 April 1977 on the exchange rates to be applied in agriculture ('), as last amended by Regu ­ lation (EEC) No 3398 / 81 ( 2), and in particular Article 5 thereof, Whereas Article 2 (2 ) of Commission Regulation (EEC) No 1054 /78 of 19 May 1978 laying down detailed rules for the application of Council Regu ­ lation (EEC) No 878 /77 on the exchange rates to be applied in agriculture and repealing Regulation (EEC) No 937/ 77 ( 3 ), as last amended by Regulation (EEC) No 3332 / 80 ( 4), laid down that the provisions of the last subparagraph of Article 4 ( 1 ) of Council Regulation (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy ( 5 ) should apply only in the case of alterations to the representative rates taking place up to 1 1 October 1981 ; Whereas Regulation (EEC) No 3398 / 81 amended Annex VII to Regulation (EEC) No 878 /77 to take account of the fixing of a new representative rate for the Italian lira , taking effect on 30 November 1981 ; whereas it is therefore appropriate to supplement Regulation (EEC) No 1054/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees , « 2 . The provisions of the last subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 1134/68 shall apply only to advance fixings and to cer ­ tificates or titles attesting them issued within the meaning of Article 21 of Regulation (EEC) No 3183 / 80 ('):  before 30 November 1979 with regard to the representative rate for the Danish krone referred to in the last subparagraph of Article 2a ( 8 ) of Regulation (EEC) No 878 /77 , in the version introduced by Regulation (EEC) No 2722 /79 ( 2), for the products concerned and as from the dates therein stated ,  before 12 December 1979 with regard to the representative rates for the Italian lira and for the pound sterling referred to in Article 2a (4 ) and (5 ) of Regulation (EEC) No 878 /77 , in the version introduced by Regulation (EEC) No 2835 /79 (3), for the products concerned and as from the dates therein stated ,  before 7 May 1980 with regard to the repre ­ sentative rates for the French franc and for the Italian lira referred to in Article 2.a (3 ) and (4) of Regulation (EEC) No 878 /77 , in the version introduced by Regulations (EEC) No 1174/ 80 ( 4) and (EEC) No 1 175 / 80 ( 5 ), for the products concerned and as from the dates therein stated ,  before 30 May 1980 with regard to the repre ­ sentative rates for the Belgian franc , the Luxembourg franc , the German mark and the Dutch florin referred to respectively in Annexes I , III and VII to Regulation (EEC) No 878 /77 , in the version introduced by Regulation (EEC) No 1366/ 80 (6), for the products concerned and as from the dates therein stated, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 1054 /78 , paragraph 2 is replaced by the following : before 2 April 1981 with regard to the representative rates for the Belgian franc, the Luxembourg franc, the Danish krone , the German mark, the French franc , the Greek drachma, the Irish pound , the Italian lira and the Dutch guilder referred to respectively in (') OJ No L 106 , 29 . 4 . 1977 , p. 27 . ( 2 ) See page 1 of this Official Journal . O OJ No L 134 , 22 . 5 . 1978 , p. 40 . ( 4 ) OJ No L 349 , 23 . 12 . 1980 , p. 19 . 0 ) OJ No L 188 , 1 . 8 . 1968 , p. 1 . No L 344 /4 Official Journal of the European Communities 30 . 11 . 81 Annexes I to VIII to Regulation (EEC) No 850/ 81 ( 7), ') OJ No L 338 , 13 . 12 . 1980 , p . 1 . 2 ) OJ No L 309 , 5 . 12 . 1979 , p . 9 . 3 ) OJ No L 320, 15 . 12 . 1979 , p . 58 . 4 ) OJ No L 118 , 9 . 5 . 1980 , p . 44 . 5 ) OJ No L 118 , 9 . 5 . 1980 , p . 45 . 6) OJ No L 140 , 5 . 6 . 1980 , p . 19 . 7) OJ No L 90, 4 . 4 . 1981 , p . 1 . 8 ) OJ No L 291 , 12 . 10 . 1981 , p . 1 . 9 ) OJ No L 344 , 30 . 11 . 1981 , p . 1 . »  before 10 October 1981 with regard to the representative rate for the Franch franc referred to in Annex IV to Regulation (EEC) No 878 /77 , in the version introduced by ­ Regulation (EEC) No 2923 / 81 (8 ),  before 30 November 1981 with regard to the representative rate for the Italian lira referred to in Annex VII to Regulation (EEC) No 878 /77 , in the version introduced by Regu ­ lation (EEC) No 3398 / 81 (9). Article 2 This Regulation shall enter into force on 30 November 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 November 1981 . For the Commission Poul DALSAGER Member of the Commission